Citation Nr: 1138007	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating for nonspecific microscopic colitis in excess of 30 percent for the period from July 1, 2005 to January 4, 2009, and 0 percent thereafter. 


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his colitis, originally diagnosed as microscopic colitis, is worse than is encompassed by the currently assigned rating.  The Veteran was awarded the maximum schedular rating for his colitis prior to January 5, 2009, after which the Veteran's colitis was rated noncompensably disabling based on a January 2009 physician's letter indicating that the Veteran was nearly symptom free on medication.  

In July 2011 the Veteran submitted a letter indicating that he was diagnosed with bile acid colitis, as opposed to microscopic colitis, by a private physician in 2009.  He was initially treated with medication with good results; however the medication caused distressing side effects.  As a result, he discontinued the medication and his symptoms, consisting of diarrhea and abdominal pain, returned.  

Under these circumstances, the Board finds that a new examination is warranted in order to determine the current severity of the Veteran's colitis.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  

Additionally, more recent treatment records pertaining to the Veteran's colitis condition should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his microscopic or bile acid colitis.  All identified treatment records should be obtained, to the extent that they are not already in the claims file.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be scheduled for a VA examination to determine the current severity of his microscopic or bile acid colitis.  The examiner should identify the correct diagnosis for the Veteran's colitis condition.  All symptoms of the Veteran's colitis should be set forth in detail, as well as their functional effects on the Veteran's activities of daily living and his employment.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


